
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 837
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2012
			Ms. Hirono (for
			 herself, Ms. Hanabusa,
			 Mr. Dicks,
			 Mr. Young of Alaska,
			 Mr. Donnelly of Indiana,
			 Mr. McDermott,
			 Ms. Jackson Lee of Texas,
			 Mr. Price of North Carolina,
			 Mr. Honda,
			 Mr. Sablan,
			 Ms. Chu, Mr. Faleomavaega, Ms. Matsui, Mr.
			 Murphy of Connecticut, Mr.
			 Perlmutter, Ms. McCollum,
			 Mr. Chandler,
			 Mr. Courtney,
			 Ms. Eshoo,
			 Mr. Ellison,
			 Mr. Nadler,
			 Mr. Farr, Mr. Rahall, Mr.
			 Rangel, Mr. Frank of
			 Massachusetts, Mrs.
			 Napolitano, Ms. Woolsey,
			 Mr. Boswell,
			 Mrs. Capps,
			 Mrs. Lowey,
			 Mr. Markey,
			 Mr. Hoyer,
			 Mr. Heinrich,
			 Mr. George Miller of California,
			 Ms. Loretta Sanchez of California,
			 Ms. Clarke of New York, and
			 Mr. Garamendi) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Relating to the death of the Honorable
		  Daniel K. Inouye, a Senator from the State of Hawaii.
	
	
		Whereas the Honorable Daniel K. Inouye was elected to the
			 House of Representatives in 1959, the year Hawaii became a State, and to the
			 Senate in 1962, where he served the people of Hawaii with devotion and
			 distinction for 50 years, the second longest term of service in Senate
			 history;
		Whereas the Honorable Daniel K. Inouye volunteered at age
			 17 and served in the famed 442nd Regimental Combat Team in Europe during World
			 War II, where he was seriously wounded in action, resulting in the loss of his
			 arm, and was awarded the Congressional Medal of Honor for his extraordinary
			 heroism;
		Whereas the Honorable Daniel K. Inouye served in the
			 Senate as President pro tempore, Chairman of the Committee on Appropriations,
			 Chairman of the Committee on Commerce, Chairman of the Select Committee on
			 Intelligence, and Chairman of the Committee on Indian Affairs;
		Whereas the Honorable Daniel K. Inouye was a champion of
			 the Nation’s servicemen and women, veterans, American Indians, Alaska Natives,
			 Native Hawaiians, and of equal opportunity for all;
		Whereas his efforts on behalf of the citizens of Hawaii
			 and all Americans earned him the esteem and high regard of his colleagues;
			 and
		Whereas with his death his State and the Nation have lost
			 an outstanding lawmaker and public servant: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)receives with profound sorrow the news of
			 the death of the Honorable Daniel K. Inouye, a Senator from the State of
			 Hawaii;
			(2)authorizes the
			 Speaker to appoint such Members as he may designate to serve with members of
			 the Senate as a committee to represent the House in attendance at the funeral
			 of the Senator;
			(3)directs the Clerk
			 to communicate this resolution to the Senate and transmit a copy to the family
			 of the Senator; and
			(4)when it adjourns
			 today, does so as a further mark of respect to the memory of the
			 Senator.
			
